PER CURIAM.
We affirm the trial court’s order denying James Pope’s (defendant) petition for writ of habeas corpus/mandamus. In his petition, defendant asserted he was entitled to be released from the Department of Corrections, where he is serving a 22-year sentence for robbery, because he had not received provisional release credits pursuant to sections 944.277 and 947.146(3)(a) or (b), Florida Statutes (1990), which were in effect at the time he committed his crime. See Lynce v. Mathis, 519 U.S. 433, 117 S.Ct. 891, 137 L.Ed.2d 63 (1997). The trial court correctly denied the defendant’s petition because the petition failed to allege that (1) the defendant had exhausted his administrative remedies with the Department of Corrections, and (2) the defendant would be entitled to receive the amount of credit equal to the amount of time remaining on his sentence. See Duggan v. Department of Corrections, 665 So.2d 1152, 1153 (Fla. 5th DCA 1996); see also Williams v. State, 519 So.2d 723, 724 (Fla. 5th DCA 1988). Accordingly, we affirm the trial court’s order.
AFFIRMED.
DAUKSCH, HARRIS and ANTOON, JJ., concur.